The fence was erected in the fall of 1924, shortly after the partition of Rufus Mosley's estate. Appellant on a return visit to the farm in February, 1925, paid to his sister, India Anderson, a part of the cost of the fence. For eleven consecutive years, beginning with and including 1925, to and including 1935, appellant either cultivated or rented the land in controversy to others, collecting third-and-fourth or cash rentals. During these years, this land was cultivated by himself or by his tenants, being cultivated down to the fence in question and used for a pasture in the winter. Appellee's cross-action in trespass to try title was filed on October 16, 1935.
If there be a conflict in the testimony of appellant as to the essential element of claim or intent to claim adversely as discussed in the majority opinion, I am of the opinion that it is of an inconsequential nature. I can conceive of no stronger evidence to express adverse possession or to assert a hostile claim than that of renting the land out and collecting and appropriating the rentals.
For the reasons indicated, I cannot agree with the majority opinion affirming the judgment of the lower court, and feel that the case should be reversed and remanded. Turley v. Campbell, Tex.Com.App., 239 S.W. 603; 5 C.J.S., Appeal and Error, § 1925, p. 1433. *Page 729